t c memo united_states tax_court valerie jean genck petitioner v commissioner of internal revenue respondent docket no filed date valerie jean genck pro_se reginald r corlew for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure the issues for decision are whether petitioner is entitled to schedule c business_expense deductions whether petitioner is liable for the sec_6651 addition_to_tax and whether petitioner is liable for the sec_6662 accuracy-related_penalty some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in hollywood florida on the date the petition was filed in this case petitioner works as a self-employed musician and band manager she and her husband matthew genck are members and managers of a jazz band named paris the band petitioner spends an average of hours per week performing as the band's lead singer matthew plays the bass guitar although petitioner and matthew are primarily responsible for managing the band they generally split the band's profits and expenses three ways with respondent's adjustments to petitioner's liability for self-employment taxes and deduction for one-half of such liability are computational and will be resolved by the court's holdings on the issues in this case petitioner's brother-in-law john genck who is the band's drummer composer and technical expert the band also has a full-time keyboard player jim gazier and various part-time accompanying musicians who do not share in the band's profits the band performs at weddings and nightclubs at various locations in the tricounty area of dade county broward county and palm beach county florida petitioner and matthew reside in an apartment located above a marketplace pincite hollywood boulevard in hollywood florida the apartment is divided in roughly equal areas into living quarters and an office the two areas are connected by a single door the living quarters consist of two bedrooms a living room a kitchen and a bathroom the office consists of a large studio and a smaller room located adjacent thereto the studio contains recording equipment and computers it also contains filing cabinets in which the band's contracts sheet music and supplies are stored the smaller room contains a desk a telephone a couch and a kitchenette unlike the band's other expenses since the office is part of petitioner and matthew's apartment they each paid and claimed deductions for percent of the band's office-related expenses for petitioner spends an average of hours per week managing the band out of the office she promotes the band through the distribution of advertising flyers which are designed on the office computers she books the band's performances and negotiates contracts with its clients she maintains files of the band's lyrics music books and audio and video demos she is responsible for hiring accompanying musicians coordinating their stage apparel and issuing their paychecks all of the above-mentioned management activities are conducted in the office the first issue for decision is whether petitioner is entitled to schedule c business_expense deductions petitioner filed her return under married_filing_separately filing_status on a schedule c attached to her return petitioner reported gross_receipts in the amount of dollar_figure and claimed the following deductions bad_debt car and truck expenses depletion insurance interest professional services office expenses rental of business property supplies travel meals and entertainment utilities stage clothes stage makeup miscellaneous dry cleaning donations dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the statutory_notice_of_deficiency respondent disallowed all of the claimed deductions respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 moreover deductions are strictly a matter of legislative grace and petitioner bears the burden of proving her entitlement to any deductions claimed rule a 503_us_79 292_us_435 sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business although we will address each of petitioner's claimed business_expense deductions separately infra we generally find that petitioner's testimony was entirely credible and do not hesitate to rely on it petitioner appeared at trial in possession of well-organized written documentation of all of the claimed expenses in our view respondent's counsel accepted her testimony as adequate substantiation in light of his repeated failure to ask her to corroborate her testimony with documentary_evidence moreover the statutory_notice_of_deficiency does not reveal respondent's basis for the blanket disallowance of the claimed deductions significantly respondent's counsel was unable to state at trial whether or not substantiation of the amounts claimed was an issue in the case we therefore only address the question of whether she is entitled to deductions for the amounts paid home_office expenses - rent and utilities petitioner claimed deductions for rent and utilities paid with respect to her home_office in the amounts of dollar_figure and dollar_figure respectively sec_280a provides that in the case of a taxpayer who is an individual no deduction otherwise allowable under chapter of the code relating to normal taxes and surtaxes shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence the term dwelling_unit includes a house apartment condominium or similar_property and all structures or other_property appurtenant to such dwelling_unit sec_280a sec_280a provides for exceptions to sec_280a in pertinent part sec_280a states that sec_280a shall not apply to any item to the extent that such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer we are convinced from the record that percent of petitioner's apartment was exclusively used on a regular business for her band management activities we must also however address the question of whether the home_office constitutes her principal_place_of_business the supreme court in 506_us_168 postulated two primary considerations to decide whether an office located within a taxpayer's dwelling_unit is a taxpayer's principal_place_of_business the relative importance of the activities performed at each business location and the time spent at each place id pincite we find that the importance of and the time spent on the activities performed at the office are sufficient to support its treatment as petitioner's principal_place_of_business as manager of the band in addition to the various managerial and administrative activities conducted at the office the band recorded and edited its promotional video and audio tapes in the studio the office computers and other equipment were also used to both create and mix portions of the band's songs we are further persuaded by the fact that petitioner spent an average of hours per week working in the home_office petitioner's role as the band's manager and the importance and extent of her time spent on activities performed in the office convinces us that her home_office constitutes her primary place of business as the band manager accordingly we hold that petitioner is entitled to the deductions claimed by her as her share of the rent and utilities attributable to her home_office car and truck expenses petitioner claimed a deduction in the amount of dollar_figure for expenses paid for transporting the band's equipment and members from the home_office to their various performance locations since we have found supra that petitioner's home_office is properly treated as her primary place of business as the band manager it follows that the claimed transportation_expenses are not commuting expenses and may therefore be deductible under sec_162 as travel_expenses between places of business 73_tc_766 kahaku v commissioner tcmemo_1990_34 insurance petitioner claimed a deduction for insurance paid in the amount of dollar_figure she testified that the claimed expense represents the amount_paid by her for car insurance however petitioner failed to address whether such amount was allocated according to her business and personal_use of the car we therefore hold that petitioner is not entitled to the claimed insurance deduction of dollar_figure meals and entertainment petitioner claimed a deduction for meals and entertainment in the amount of dollar_figure after accounting for certain limitations the amount claimed consists of the per_diem_allowance for meals paid for by petitioner while she was performing at various locations based upon our review of the record we hold that such meal expenses are not deductible because the amount claimed was for personal living_expenses sec_262 bad_debt petitioner claimed a deduction for a bad_debt in the amount of dollar_figure on her return as her share of an uncollected fee for one of the band's performances in august of the band entered into a contract with the spectrum club to perform two nights for dollar_figure the band contracted with side men independent musicians to perform with the group and guaranteed the side men's wages spectrum paid the band for one night's performance it did not pay the band for the second night the band however paid the side men their wages for the second night's performance based upon the facts presented we find that petitioner may not deduct the dollar_figure claimed as a bad_debt we do however hold that she is entitled to claim the dollar_figure as an ordinary and necessary business_expense sec_162 depreciation petitioner claimed a deduction in the amount of dollar_figure as depletion at trial the parties agreed that the claimed deduction was intended to be for depreciation of equipment purchased during petitioner submitted a number of checks in support of the claimed deduction she contends that she properly deducted the entire cost of the equipment pursuant to sec_179 sec_179 allows a taxpayer to elect to treat the cost of sec_179 property as a current_expense in the year such property is placed_in_service within certain dollar limitations sec_179 an election under sec_179 must be made on the taxpayer's original return for the taxable_year or a timely filed amended_return sec_179 sec_1_179-4 income_tax regs the election must specify the items of sec_179 property to which the election applies and the cost of each of the items sec_179 sec_1_179-4 and income_tax regs petitioner did not make the requisite election on her return because she failed to specify the items for which the sec_179 deduction was claimed therefore we hold that she is not entitled to a sec_179 deduction for after reviewing the checks submitted by petitioner we are satisfied that the amounts were paid for musical equipment consisting of covers and cases that may be depreciated however petitioner failed to provide an explanation for the difference between the amount listed on her return dollar_figure and the amount substantiated by the checks dollar_figure we hold that petitioner is entitled to depreciate musical equipment placed into service in in the total amount of dollar_figure which represents her one-third share of the total amount shown on the checks we instruct the parties to determine the proper amount of petitioner's depreciation deduction in the petitioner failed to attach to her return a form_4562 on which the specific items to be deducted under sec_179 must be listed rule computation in accordance with the appropriate sec_168 classification interest petitioner claimed a deduction for interest_paid in the amount of dollar_figure the interest claimed consists of one- half of the interest_paid during on petitioner's credit card debt and interest_paid during on a loan obtained by petitioner to pay for studio recording time sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness however sec_163 generally disallows any deduction for personal_interest paid_or_accrued during the taxable_year although petitioner testified that she used her credit cards for both business and personal expenses we accept her estimate that percent of her credit card interest was paid on debt incurred for business purposes based upon her credible testimony since the interest_paid on the debt incurred to pay for studio recording time is directly related to petitioner's business we hold that she is entitled to her claimed deduction for interest_expense rental of recording studio petitioner claimed a deduction for rental of business property in the amount of dollar_figure the amount claimed includes dollar_figure paid as rent for the home_office discussed supra and dollar_figure paid as rent for studio recording time petitioner did not explain what the remaining amount of dollar_figure was claimed for therefore we hold that petitioner in addition to the dollar_figure of rent for the home_office is only entitled to a deduction in the amount of dollar_figure for studio recording time as an ordinary and necessary business_expense sec_162 professional services petitioner claimed a deduction for professional services in the amount of dollar_figure the amount claimed represents payments to an engineer for mastering the final tracks of the band's audio and video tapes we hold that this expense is deductible as an ordinary and necessary business_expense sec_162 office expenses petitioner claimed a deduction for office expenses in the amount of dollar_figure the amount claimed consists of payments for stamps paper goods typewriter ribbons and computer disks we hold that these expenses are deductible as ordinary and necessary business_expenses sec_162 supplies petitioner claimed a deduction for supplies in the amount of dollar_figure the amount claimed consists of payments for promotional glossy photographs and cassettes and compact disks containing songs requested by customers but not previously included in the band's repertoire we hold that these expenses are deductible as ordinary and necessary business_expenses sec_162 travel petitioner conceded at trial that she could not explain the claimed deduction for travel in the amount of dollar_figure accordingly we hold that she is not entitled to a deduction for that amount stage clothes petitioner claimed a deduction for stage clothes in the amount of dollar_figure the amount claimed consists of clothes purchased by petitioner and worn during her performances we had the opportunity at trial to view examples of the type of clothing worn by petitioner in her performances and agree with her that such clothes are not suitable for ordinary use we hold that the amount she paid for stage clothes is deductible as an ordinary and necessary business_expense sec_162 teschner v commissioner tcmemo_1997_498 stage makeup petitioner claimed a deduction for stage makeup in the amount of dollar_figure we hold that the amount claimed is deductible as an ordinary and necessary business_expense sec_162 dry cleaning donations and miscellaneous expenses petitioner claimed deductions for dry cleaning donations and miscellaneous expenses in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioner failed to explain the nature of these expenses or how they specifically relate to her music business we hold that the amounts claimed are not deductible as ordinary and necessary business_expenses the second issue for decision is whether petitioner is liable for the sec_6651 addition_to_tax for sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes that such failure is due to reasonable_cause and not due to willful neglect reasonable_cause requires the taxpayer to demonstrate that she exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 willful neglect means a conscious intentional failure or reckless indifference id pincite the addition_to_tax equal sec_5 percent of the tax required to be shown on the return if the failure_to_file is for not more than month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 petitioner's return was due on date sec_6072 she applied for and received an automatic 4-month extension of time to file until date sec_6081 sec_1_6081-4 income_tax regs petitioner's return was not received by respondent until date allowed an extra day to file the return sec_7503 since date fell on a sunday petitioner was petitioner did not dispute in her petition or address at trial respondent's determination that she is liable for the sec_6651 addition_to_tax we therefore find that she has failed to prove that her failure to timely file her return was not due to willful neglect or that such failure was due to reasonable_cause accordingly we hold that petitioner is liable for the sec_6651 addition_to_tax for the third issue for decision is whether petitioner is liable for the sec_6662 accuracy-related_penalty for respondent's determination of negligence is presumed to be correct and petitioner bears the burden of proving that the penalty does not apply rule a welch v helvering u s pincite 58_tc_757 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 respondent determined that petitioner is liable for the accuracy-related_penalty imposed by sec_6662 for her underpayment_of_tax in and that such underpayment was due to negligence or disregard of rules or regulations negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs sec_6664 however provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess her proper tax_liability for the year id after reviewing the record and considering our holdings on the claimed deductions we find that petitioner has proved that she acted in good_faith with respect to her underpayment_of_tax the record shows that she made a reasonable effort to assess her proper tax_liability accordingly we hold that petitioner is not liable for the sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
